Exhibit 10.8

 

EXECUTION VERSION

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT, dated as of
November 29, 2017 (this “Agreement”), is entered into by and among WillScot
Corporation, a Delaware corporation (the “Company”), Sapphire Holding S.à r.1.,
a Luxembourg société à responsabilité limitée (together with its affiliates,
“TDR”), and the undersigned parties listed on the signature pages hereto (each,
an “Investor” and collectively, the “Investors” and together with TDR, each a
“Holder” and collectively, the “Holders.”) The Company, TDR and the Investors
are referred to herein individually as a “Party” and collectively as the
“Parties.”

 

WHEREAS, immediately prior to the initial public offering (the “IPO”) of Double
Eagle Acquisition Corp, a Cayman Islands exempted company (“DEAC”), the Initial
Investors (as defined below) owned an aggregate of 12,500,000 Class B ordinary
shares, par value $0.0001 per share, of DEAC (the “Founder Shares”);

 

WHEREAS, the Founder Shares were convertible into shares of Class A ordinary
shares, par value $0.0001 per share, on the terms provided in DEAC’s amended and
restated memorandum and articles of association;

 

WHEREAS, in connection with the IPO of DEAC, DEAC and the initial investors
named on the signature pages thereto (the “Initial Investors”) entered into that
certain Registration Rights Agreement, dated September 10, 2015 (the “Initial
Agreement”);

 

WHEREAS, the Initial Investors purchased 19,500,000 warrants exercisable for
Class A ordinary shares of DEAC, at an exercise price of $11.50 per share, in a
private placement that was completed concurrently with the IPO (the “Private
Placement Warrants”);

 

WHEREAS, DEAC, Algeco Scotsman Global S.à r.l., a Luxembourg société à
responsabilité limitée (“Algeco Global”), and Algeco Scotsman Holdings Kft., a
Hungarian  limited liability company (“Algeco Holdings” and together with Algeco
Global, “Algeco”) are parties to that certain Stock Purchase Agreement, dated
August 21, 2017, by and among DEAC, Holdco (as defined below) and Algeco, as
amended by that certain Amendment to Stock Purchase Agreement dated as of
September 6, 2017 and that certain Second Amendment to Stock Purchase Agreement
dated as of November 6, 2017 (as the same may be further amended, modified or
otherwise supplemented from time to time in accordance with its terms, the
“Stock Purchase Agreement”) pursuant to which, among other things, the Company,
as the successor entity to DEAC following a redomestication and a name change,
through its subsidiary, Williams Scotsman Holdco Corp. (“Holdco”), is indirectly
acquiring all of the issued and outstanding shares of common stock of Williams
Scotsman International, Inc. (the “Williams Scotsman Acquisition”);

 

WHEREAS, pursuant to the terms of the Stock Purchase Agreement and that certain
equity commitment letter by and between the Company and TDR (the “Equity
Commitment Letter”), in connection with the transactions contemplated by the
Stock Purchase Agreement, TDR has agreed to contribute cash to the Company in
exchange for shares of the Company’s Class A common stock, par value $0.0001 per
share, as set forth in the Equity Commitment Letter.

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
and as contemplated by the Equity Commitment Letter, the Company and TDR entered
into a subscription agreement (the “Subscription Agreement”) pursuant to which
TDR purchased 43,568,901 shares of the Company’s Class A common stock, par value
$0.0001 per share;

 

--------------------------------------------------------------------------------


 

WHEREAS, contemporaneously with the execution and delivery of the Subscription
Agreement, the Company and Algeco have entered into that certain Exchange
Agreement (the “Exchange Agreement”) pursuant to which Algeco will have the
right (but not the obligation) to exchange its shares of Holdco, received
pursuant to the terms of the Stock Purchase Agreement, for shares of the
Company’s Class A common stock, in a private placement transaction conducted in
accordance with the terms set forth in the Exchange Agreement;

 

WHEREAS, pursuant to the terms of the Stock Purchase Agreement, prior to or on
the date hereof, DEAC, the predecessor of the Company, redomesticated from the
Cayman Islands to the State of Delaware and underwent a name change;

 

WHEREAS, the Holders and the Company are entering into this Agreement to amend
and restate, in its entirety, the Initial Agreement and to provide certain
registration rights under the Securities Act (as defined below) and applicable
state securities laws to the Holders with respect to any Registrable Securities
(as defined herein) that any such Holders may hold from time to time; and

 

NOW, THEREFORE, in consideration of the foregoing and of the covenants and
agreements hereinafter set forth, the Parties agree as follows:

 

1.                                      DEFINITIONS

 

1.1                               Definitions.

 

As used herein, the following terms have the following meanings:

 

“Affiliate” means, with respect to any specified Person, any other Person that,
at the time of determination, directly or indirectly, whether through one or
more intermediaries or otherwise, controls, is controlled by or is under common
control with such specified Person. As used in this definition, the term
“control,” including the correlative terms “controlled by” and “under common
control with,” means (i) the direct or indirect ownership of more than 50% of
the voting rights of a Person or (ii) the possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any equity or other ownership interest, by
contract or otherwise).

 

“Agreement” has the meaning set forth in the Preamble.

 

“Alternative Transaction” has the meaning set forth in Section 2.2(d).

 

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which the Department of State of the State of Delaware or the commercial banks
in the City of New York, New York are required or authorized by law to close.

 

“Certificate of Incorporation” means the Certificate of Incorporation of the
Company, as the same may be amended, modified or restated from time to time.

 

“Closing” has the meaning ascribed to such term in the Purchase Agreement.

 

2

--------------------------------------------------------------------------------


 

“Closing Date” has the meaning ascribed to such term in the Purchase Agreement.

 

“Common Stock” means (i) the Class A common stock of the Company, par value
$0.0001 per share; (ii) any securities of the Company or any successor or assign
of the Company into which the stock described in clause (i) is reclassified or
reconstituted or into which such stock is converted or otherwise exchanged in
connection with a combination of shares, recapitalization, merger, sale of
assets, consolidation or other reorganization or otherwise; and (iii) any
securities received as a dividend or a distribution in respect of the securities
described in clauses (i) and (ii) above.

 

“Company” has the meaning set forth in the Preamble.

 

“Damages” has the meaning set forth in Section 2.6(a).

 

“Demand Registration” has the meaning set forth in Section 2.1(a).

 

“Escrow Agreement” means the escrow agreement dated as of the same date hereof
by and among the Company, Harry E. Sloan, Double Eagle Acquisition LLC, a
limited liability company organized under the laws of the State of Delaware,
Sapphire Holding S.à r.1., a Luxembourg société à responsabilité limitée, and
Continental Stock Transfer & Trust Company, as escrow agent.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Form S-3” means a Registration Statement on Form S-3 (or any successor or
similar form) under the Securities Act.

 

“Founder Shares” has the meaning set forth in the Preamble.

 

“Free Writing Prospectus” means any “free writing prospectus” as defined in
Rule 405 promulgated under the Securities Act relating to the Registrable
Securities included in the applicable Registration Statement.

 

“Holder” means (i) TDR, (ii) an Investor who holds Registrable Securities
(including their donees, pledgees, assignees, transferees and other successors)
and (iii) any holder of Registrable Securities to whom the registration rights
conferred by this Agreement have been duly and validly transferred in accordance
with Section 2.9 of this Agreement.

 

“Indemnified Party” has the meaning set forth in Section 2.6(c).

 

“Indemnifying Party” has the meaning set forth in Section 2.6(c).

 

“Initial Investors” has the meaning set forth in the Preamble.

 

“Initiating Holders” means any Holder or Holders who in the aggregate hold not
less than a majority of the Registrable Securities issued to the Initial
Investors.

 

“Inspectors” has the meaning set forth in Section 2.5(g).

 

“Investor” has the meaning set forth in the Preamble.

 

3

--------------------------------------------------------------------------------


 

“Maximum Offering Size” has the meaning set forth in Section 2.1(e).

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof, and
shall include any successor (by merger or otherwise) thereto.

 

“Piggyback Registration” has the meaning set forth in Section 2.3(a).

 

“Public Offering” means an underwritten public offering of Common Stock pursuant
to an effective registration statement under the Securities Act, other than
pursuant to a registration statement on Form S-4 or Form S-8 or any similar or
successor form under the Securities Act.

 

“Records” has the meaning set forth in Section 2.5(g).

 

“Registrable Securities” means, at any time, (i) any shares of Common Stock
beneficially owned by an Initial Investor, (ii) the Private Placement Warrants
(including any Common Stock issued or issuable upon the exercise of any such
Private Placement Warrants) beneficially owned by an Initial Investor, (iii) any
shares of Common Stock beneficially owned by TDR, (iv) any shares of Common
Stock beneficially owned by Algeco and acquired pursuant to the terms of the
Exchange Agreement and (v) any other equity security of the Company issued or
issuable with respect to any such shares of Common Stock  by way of a stock
dividend or stock split or in connection with a combination of shares,
capitalization, merger, consolidation or reorganization; provided, however,
that, as to any particular Registrable Security, such securities shall cease to
be Registrable Securities upon the earliest to occur of: (i) a Registration
Statement with respect to the sale of such securities has been declared
effective under the Securities Act and such securities have have been sold,
transferred, disposed of or exchanged in accordance with the “Plan of
Distribution” section set forth in such Registration Statement; (ii) such
securities have been sold pursuant to Rule 144 promulgated under the Securities
Act; (iii) such shares of Common Stock are otherwise transferred, assigned,
sold, conveyed or otherwise disposed of and thereafter such Common Stock may be
resold without subsequent registration under the Securities Act; or (iv) such
securities shall have ceased to be outstanding.

 

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with any registration or marketing of Registrable Securities,
regardless of whether such Registration Statement is declared effective,
including all (i) registration and filing fees, and all other fees and expenses
payable in connection with the listing of securities on any securities exchange
or automated interdealer quotation system; (ii) fees and expenses incurred in
complying with any securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
Registrable Securities as may be set forth in any underwriting agreement);
(iii) expenses in connection with the preparation, printing, mailing and
delivery of any registration statements, prospectuses and other documents in
connection therewith and any amendments or supplements thereto; (iv)  reasonable
fees and disbursements of counsel for the Company and customary fees and
expenses for independent certified public accountants retained by the Company
(including the expenses relating to any comfort letters or costs associated with
the delivery by independent certified public accountants of any “comfort”
letters requested pursuant to Section 2.5(h) or any special audits incidental to
or required by any registration or qualification); (v)  fees, out-of-pocket
costs and expenses of one firm of counsel for each of TDR and Algeco; (vi) fees,
out-of-pocket costs and expenses of one firm of counsel selected by Holders
holding a majority of the Registrable Securities held by the Initial Investors;
(vii) fees and expenses in connection with any review by FINRA of the
underwriting arrangements or other terms of the offering, and all fees and
expenses of any qualified independent underwriter, including the reasonable fees
and expenses of any counsel thereto; (viii) fees and disbursements of
underwriters customarily paid by issuers or sellers of securities, but excluding
any

 

4

--------------------------------------------------------------------------------


 

underwriting fees, discounts and commissions attributable to the sale of
Registrable Securities; (ix) costs of printing and producing any agreements
among underwriters, underwriting agreements, any “blue sky” or legal investment
memoranda and any selling agreements and other documents in connection with the
offering, sale or delivery of the Registrable Securities; (x) transfer agents’
and registrars’ fees and expenses and the fees and expenses of any other agent
or trustee appointed in connection with such offering; (xi) expenses relating to
any analyst or investor presentations or any “road shows” undertaken in
connection with the registration, marketing or selling of the Registrable
Securities; and (xii) all out-of pocket costs and expenses incurred by the
Company or its appropriate officers in connection with their compliance with
Section 2.5(m).

 

“Registration Statement” means any registration statement of the Company under
the Securities Act that covers any of the Registrable Securities pursuant to the
provisions of this Agreement, including an Automatic Shelf Registration
Statement.

 

“Requested Shelf Registered Securities” has the meaning set forth in
Section 2.2(b).

 

“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act.

 

“Seasoned Issuer” means an issuer eligible to use Form S-3 or any similar or
successor form thereto under the Securities Act for a primary offering.

 

“SEC” means the Securities and Exchange Commission or any successor governmental
agency.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Shelf Public Offering” has the meaning set forth in Section 2.2(b).

 

“Shelf Public Offering Notice” has the meaning set forth in Section 2.2(b).

 

“Shelf Registered Securities” means any Registrable Securities whose offer and
sale is registered pursuant to a Registration Statement filed in connection with
a Shelf Registration (including an Automatic Shelf Registration Statement).

 

“Shelf Registration” has the meaning set forth in Section 2.2(a).

 

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions at the time
are directly or indirectly owned by such Person.

 

“Transfer” means  the (a) sale of, offer to sell, contract or agreement to sell,
hypothecate, pledge, grant of any option to purchase or otherwise dispose of or
agreement to dispose of, directly or indirectly, or establishment or increase of
a put equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Exchange Act, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

 

5

--------------------------------------------------------------------------------


 

“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act.

 

1.2                               Other Definition and Interpretative
Provisions.

 

The words “hereof,” “herein” and “hereunder” and words of like import used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  The captions herein are included for
convenience of reference only and shall be ignored in the construction or
interpretation hereof.  References to Articles, Sections, Exhibits and Schedules
are to Articles, Sections, Exhibits and Schedules of this Agreement unless
otherwise specified.  All Exhibits and Schedules annexed hereto or referred to
herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein.  Any capitalized terms used in any Exhibit or Schedule but
not otherwise defined therein, shall have the meaning as defined in this
Agreement.  Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular.  Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation,” whether or not they are in fact
followed by those words or words of like import.  “Writing,” “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form.  References to any Person
include the successors and permitted assigns of that Person.  References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively.

 

2.                                      REGISTRATION RIGHTS

 

2.1                               Demand Registration

 

(a)                                 At any time following the Closing Date and
so many times as may be required for the disposition of all Registrable
Securities, each of TDR and the Initiating Holders may give a written request to
the Company to effect the registration under the Securities Act of all or any
portion of such Holder’s Registrable Securities, which written request shall
specify the number of Registrable Securities to be registered and the intended
method of disposition thereof (each such registration shall be referred to
herein as a “Demand Registration”); provided that, subject to Section 2.1(d),
the Company shall not be obligated to effect any Demand Registration (w) with
respect to Registrable Securities that are subject to transfer restrictions
pursuant to the Subscription Agreement, (x) with respect to Registrable
Securities that are held in escrow under the Escrow Agreement, (y) within 90
days after the effective date of a previous Registration Statement (or such
shorter period as the Company may determine in its sole discretion) pursuant to
which the Holders were permitted to register the offer and sale under the
Securities Act, and actually sold at least 75% of the Registrable Securities
requested to be included therein or (z) as provided in Section 2.1(f). 
Thereafter, the Company shall promptly, and in any event, within five (5) days
after receiving such request, give written notice of the proposed registration
to all other Holders and use its reasonable efforts to effect, as soon as
practicable, the registration under the Securities Act of:

 

(i)                                   all Registrable Securities for which any
Holder has requested registration under this Section 2.1;

 

6

--------------------------------------------------------------------------------


 

(ii)                                all Registrable Securities held by any other
Holder specified in a written request received by the Company within five
(5) days after written notice regarding such registration from the Company is
delivered; and

 

(iii)                             any Common Stock to be offered or sold by the
Company;

 

to the extent necessary to permit the disposition (in accordance with the
intended methods thereof as aforesaid) of the Registrable Securities to be so
registered. At any time the Company is eligible for use of an Automatic Shelf
Registration Statement, if specified in such notice for a Demand Registration,
such registration shall occur on such form.

 

(b)                                 At any time prior to the effective date of
the Registration Statement relating to such Demand Registration, any requesting
Holder may, upon notice to the Company, revoke their request in whole or in part
with respect to the number of shares of Registrable Securities requested to be
included in such Registration Statement.

 

(c)                                  The Company shall be liable for and pay all
Registration Expenses in connection with any Demand Registration, regardless of
whether such Demand Registration becomes effective.

 

(d)                                 A Demand Registration shall not be deemed to
have occurred:

 

(i)                                   unless the Registration Statement relating
thereto (A) has become effective under the Securities Act and (B) has remained
continuously effective for a period of at least (x) 180 days (or such shorter
period in which all Registrable Securities of the Holders included in such
registration have actually been sold thereunder) or (y) with respect to a Shelf
Registration, until the date set forth in Section 2.5(a)(ii); provided that such
Registration Statement shall not be considered a Demand Registration if, after
such Registration Statement becomes effective, (1) such Registration Statement
is interfered with by any stop order, injunction or other order or requirement
of the SEC or other governmental agency or court and (2) less than 75% of the
Registrable Securities included in such Registration Statement have been sold
thereunder; or

 

(ii)                                if the Maximum Offering Size is reduced in
accordance with Section 2.1(e) such that less than 66.67% of the Registrable
Securities of the Holders sought to be included in such registration are
included.

 

(e)                                  The Company shall not include in any Demand
Registration or Shelf Registration any securities that are not Registrable
Securities without the prior written consent of the selling Holders.  If a
Demand Registration involves a Public Offering and the lead managing underwriter
advises the Company and the selling Holders that, in its view, the number of
shares of Registrable Securities requested to be included in such registration
(including any securities that the Company proposes to be included that are not
Registrable Securities) exceeds the largest number of shares that can be sold
without having a material and adverse effect on such offering, including the
price at which such shares can be sold (the “Maximum Offering Size”), the
Company shall include in such registration, up to the Maximum Offering Size,
first, all Registrable Securities requested to be registered by the Holders,
based on the pro rata percentage of Registrable

 

7

--------------------------------------------------------------------------------


 

Securities held by such Holders (determined based on the aggregate number of
Registrable Securities held by each such Holder) and second, any securities
proposed to be registered by the Company.

 

(f)                                   The Company may postpone for up to 60 days
(i) the filing or effectiveness of a Registration Statement for a Demand
Registration or Shelf Registration or (ii) the commencement of a Shelf Public
Offering if the Board of Directors of the Company determines in its reasonable
good faith judgment that such Demand Registration, Shelf Registration or Shelf
Public Offering, as applicable, (i) materially interferes with a significant
acquisition, corporate organization, financing, securities offering or other
similar transaction involving the Company; (ii) requires premature disclosure of
material information that the Company has a bona fide business purpose for
preserving as confidential; or (iii) renders the Company unable to comply with
requirements under the Securities Act or Exchange Act; provided, that in such
event TDR or the Initiating Holders, as applicable, shall be entitled to
withdraw such request and, if such request for a Demand Registration is
withdrawn, such Demand Registration shall not count as one of the permitted
Demand Registrations hereunder and the Company shall pay all registration
expenses in connection with such registration.  The Company may delay a Demand
Registration, Shelf Registration or Shelf Public Offering hereunder only twice
in any period of twelve (12) consecutive months.

 

2.2                               Shelf Registration.

 

(a)                                 At any time following the Closing when
(i) the Company is eligible to use Form S-3 or any similar or successor for
thereto in connection with a secondary public offering of its equity securities
and (ii) a Shelf Registration on a Form S-3 registering Registrable Securities
for resale is not then effective, upon the written request of TDR or the
Initiating Holders, the Company shall:

 

(i)                                   promptly, and in any event, within five
(5) days after receiving such request, give written notice of the proposed
registration to all other Holders; and

 

(ii)                                use its reasonable efforts to register,
under the Securities Act on Form S-3 for an offering on a delayed or continuous
basis pursuant to Rule 415 promulgated under the Securities Act (a “Shelf
Registration”), the offer and sale of all or a portion of the Registrable
Securities requested to be included by the requesting Holder(s), together with
all Registrable Securities requested by any Holder or Holders joining in such
request as are specified in a written request received by the Company within
five (5) days after such written notice from the Company is delivered.

 

The “Plan of Distribution” section of such Shelf Registration shall permit all
lawful means of disposition of Registrable Securities, including, without
limitation, firm commitment underwritten public offerings, block trades, agented
transactions, sales directly into the market, purchases or sales by brokers and
sales not involving a public offering.  With respect to each Shelf Registration,
the Company shall (i) as promptly as practicable after the written request of
the requesting Holder(s), file a Registration Statement and (ii) use its
reasonable efforts to cause such Registration Statement to be declared effective
as promptly as practicable, and remain effective until the date set forth in
Section 2.5(a)(ii).

 

8

--------------------------------------------------------------------------------


 

(b)                                 Upon the written request of TDR or the
Initiating Holders, which request shall specify the class or series and amount
of TDR’s or such Initiating Holders’ Shelf Registered Securities, as applicable,
to be sold (the “Requested Shelf Registered Securities”), the Company shall
perform its obligations hereunder with respect to the sale of such Requested
Shelf Registered Securities in the form of a firm commitment underwritten public
offering (unless otherwise consented to by TDR or such Initiating Holders, as
applicable) (a “Shelf Public Offering”).  The lead managing underwriter or
underwriters selected for such Shelf Public Offering shall be selected in
accordance with Section 2.5(f).

 

(c)                                  In a Shelf Public Offering, if the lead
managing underwriter advises the Company and the selling Holders, that, in its
view, the number of Registrable Securities requested to be included in such
Shelf Public Offering (including any securities that the Company proposes to be
included that are not Registrable Securities) exceeds the Maximum Offering Size,
the Company shall include in such Shelf Public Offering, in the priority listed
below, up to the Maximum Offering Size:

 

(i)                                   first, all Shelf Registered Securities
requested to be included in such Shelf Public Offering by the Holders, based on
the pro rata percentage of Registrable Securities held by such Holders
(determined based on the aggregate number of Registrable Securities held by each
such Holder);

 

(ii)                                second, any securities proposed to be
included in the Shelf Public Offering by the Company; and

 

(iii)                             third, any securities proposed to be included
in the Shelf Public Offering for the account of any other Persons, with such
priorities among them as the Company shall determine.

 

(d)                                 The Company shall use its reasonable efforts
to cooperate in a timely manner with any request of the requesting Holder in
respect of any block trade, hedging transaction or other transaction that is
registered pursuant to a Shelf Registration that is not a firm commitment
underwritten offering (each, an “Alternative Transaction”), including entering
into customary agreements with respect to such Alternative Transactions (and
providing customary representations, warranties, covenants and indemnities in
such agreements) as well as providing other reasonable assistance in respect of
such Alternative Transactions of the type applicable to a Public Offering
subject to Section 2.5, to the extent customary for such transactions.  The
Company shall bear all Registration Expenses in connection with any Shelf
Registration, any Shelf Public Offering or any other transaction (including any
Alternative Transaction) registered under a Shelf Registration pursuant to this
Section 2.2, whether or not such Shelf Registration becomes effective or such
Shelf Public Offering or other transaction is completed.

 

(e)                                  Notwithstanding anything to the contrary,
no Shelf Registration or Shelf Public Offering pursuant to this Section 2.2
shall be deemed a Demand Registration or be counted against the number of Demand
Registrations to which TDR and the Initiating Holders are entitled under
Section 2.1(a).

 

9

--------------------------------------------------------------------------------


 

2.3                               Piggyback Registration.

 

(a)                                 If, at any time following the Closing Date,
the Company proposes to register any Common Stock under the Securities Act
(other than a registration on Form S-8 or Form S-4 or any similar or successor
form under the Securities Act, relating to shares of Common Stock or any other
class of Common Stock issuable upon exercise of employee stock options or in
connection with any employee benefit or similar plan of the Company or in
connection with a direct or indirect acquisition by the Company of another
Person) other than in connection with a rights offering, whether or not for sale
for its own account, the Company shall each such time give prompt notice (via
facsimile or electronic transmission) at least ten (10) Business Days prior to
the anticipated filing date of the Registration Statement relating to such
registration to all Holders, which notice shall set forth the Holders’ rights
under this Section 2.3 and shall offer each Holder the opportunity to include in
such Registration Statement the number of Registrable Securities of the same
class or series as those proposed to be registered as each Holder may request (a
“Piggyback Registration”), subject to the provisions of Section 2.3(b).  Upon
the request of a Holder made within ten Business Days after the receipt of
notice from the Company regarding a Piggyback Registration (which request shall
specify the number of Registrable Securities intended to be registered by such
Holder), the Company shall use its reasonable efforts to effect the registration
under the Securities Act of all Registrable Securities that the Company has been
so requested to register, to the extent requisite to permit the disposition of
the Registrable Securities so to be registered in accordance with the plan of
distribution intended by the Company for such Registration Statement; provided
that (i) if such registration involves a Public Offering, such Holder must sell
its Registrable Securities to the underwriters selected as provided in
Section 2.5(f) on the same terms and conditions as apply to the Company (or, if
the Company is not offering any Common Stock, the Persons on whose behalf the
registration was initially undertaken) and (ii) if, at any time after giving
notice of its intention to register any Common Stock pursuant to this
Section 2.3(a) and prior to the effective date of the Registration Statement
filed in connection with such registration, the Company shall determine for any
reason not to register such securities, the Company shall give notice to such
Holder and, thereupon, shall be relieved of its obligation to register any
Registrable Securities in connection with such registration.  No registration
effected under this Section 2.3 shall relieve the Company of its obligations to
effect a Demand Registration or Shelf Registration to the extent required by
Section 2.1.  The Company shall pay all Registration Expenses in connection with
each Piggyback Registration.

 

(b)                                 If a Piggyback Registration involves a
Public Offering (other than any Demand Registration, in which case the
provisions with respect to priority of inclusion in such offering set forth in
Section 2.1(e) shall apply) and the lead managing underwriter advises the
Company that, in its view, the number of Registrable Securities that the Company
and the Holders intend to include in such registration exceeds the Maximum
Offering Size, the Company shall include in such registration, in the following
priority, up to the Maximum Offering Size:

 

(i)                                   first, so many of the shares of Common
Stock proposed to be registered for the account of the Company as would not
cause the offering to exceed the Maximum Offering Size;

 

10

--------------------------------------------------------------------------------


 

(ii)                                second, Registrable Securities held by
Holders requesting to include Registrable Securities in such registration
pursuant to this Section 2.3 based on the pro rata percentage of Registrable
Securities held by such Holders (determined based on the aggregate number of
Registrable Securities held by each such Holder);

 

(iii)                             third, any securities proposed to be
registered for the account of any other Persons with such priorities among them
as the Company shall determine.

 

2.4                               Lock-up Agreements.

 

(a)                                 If requested by the Company or the
underwriters, each Holder hereby agrees that it will not effect any public sale
or distribution (including sales pursuant to Rule 144) of Registrable
Securities, (i) during (A) the seven days prior to and the 90-day period
beginning on the effective date of the registration of such Registrable
Securities in connection with a Public Offering (which period following the
effective date may, in each case, be extended to the extent required by
applicable law, rule or regulation) or (B) such shorter period as the
underwriters participating in such Public Offering may require and (ii) upon
notice from the Company of the commencement of a Public Offering in connection
with any Shelf Registration, during (A) the seven days prior to and the 90-day
period beginning on the date of commencement of such Public Offering or (B) such
shorter period as the underwriters participating in such Public Offering may
require, in each case except as part of such Public Offering.  If requested by
the Company or the underwriters, each Holder agrees to execute a customary
lock-up agreement in favor of the underwriters in form and substance reasonably
acceptable to the Company and the underwriters to such effect.

 

(b)                                 The Company shall not effect any public sale
or distribution of Registrable Securities (except pursuant to registrations on
Form S-8 or Form S-4 or any similar or successor form under the Securities Act),
(i) with respect to any Public Offering pursuant to a Demand Registration or any
Piggyback Registration in which a Holder is participating, during (A) the seven
days prior to and the 90-day period beginning on the effective date of such
registration (which period following the effective date may, in each case, be
extended to the extent required by applicable law, rule or regulation) or
(B) such shorter period as the underwriters participating in such Public
Offering may require, and (ii) upon notice from a Holder subject to a Shelf
Registration that such Holder intends to effect a Public Offering of Registrable
Securities pursuant to such Shelf Registration (upon receipt of which, the
Company will promptly notify such Holder of the date of commencement of such
Public Offering), during (A) the seven days prior to and the 90-day period
beginning on the date of commencement of such Public Offering and (B) such
shorter period as the underwriters participating in such Public Offering may
require), in each case except as part of such Public Offering.

 

2.5                               Registration Procedures.

 

Whenever a Holder requests that any Registrable Securities be registered
pursuant to Section 2.1, 2.2 or 2.3, subject to the provisions of such Sections,
the Company shall use its reasonable efforts to effect the registration and the
sale of such Registrable Securities in accordance with the intended method of
disposition thereof as soon as reasonably practicable, and, in connection with
any such request:

 

11

--------------------------------------------------------------------------------


 

(a)                                 The Company shall as soon as reasonably
practicable prepare and file with the SEC a Registration Statement on any form
for which the Company then qualifies or that counsel for the Company deems
appropriate and which form shall be available for the sale of the Registrable
Securities to be registered thereunder in accordance with the intended method of
distribution thereof, and use its reasonable efforts to cause such filed
Registration Statement to become and remain effective for a period of (i) not
less than four months (or, if sooner, until all Registrable Securities have been
sold under such Registration Statement) or (ii) in the case of a Shelf
Registration, until the earlier of the date (x) on which all of the securities
covered by such Shelf Registration are no longer Registrable Securities and
(y) on which the Company cannot extend the effectiveness of such Shelf
Registration because it is no longer eligible to use Form S-3.  Subject to
Section 2.1(f), the Company shall not be deemed to have used its reasonable
efforts to keep the Shelf Registration effective if the Company voluntarily
takes any action or omits to take any action that would result in the requesting
Holder not being able to offer and sell any Registrable Securities pursuant to
such Shelf Registration, unless such action or omission is required by
applicable law.

 

(b)                                 Prior to filing a Registration Statement or
related prospectus or any amendment or supplement thereto (including any
documents incorporated by reference therein), or before using any Free Writing
Prospectus, the Company shall provide to the Holders and each underwriter, if
any, an adequate and appropriate opportunity to review and comment on such
Registration Statement, each prospectus included therein (and each amendment or
supplement thereto) and each Free Writing Prospectus proposed to be filed with
the SEC, and thereafter the Company shall furnish to the Holders and the
underwriter, if any, such number of copies of such Registration Statement, each
amendment and supplement thereto filed with the SEC (in each case including all
exhibits thereto and documents incorporated by reference therein), the
prospectus included in such Registration Statement (including each preliminary
prospectus and any summary prospectus) and any other prospectus filed under
Rule 424, Rule 430A, Rule 430B or Rule 430C under the Securities Act and such
other documents as a Holder or the underwriter may reasonably request in order
to facilitate the disposition of the Registrable Securities owned by a Holder;
provided, however, that in no event shall the Company be required to provide to
any Person any materials, information or documents required to be filed by the
Company pursuant to the Exchange Act prior to its filing other than in
connection with a Public Offering.  In addition, the Company shall, as
expeditiously as practicable, keep advised in writing as to the initiation and
progress of any registration under Section 2.1, Section 2.2 and Section 2.3 and
provide the Holders with copies of all correspondence (including any comment
letter) with the SEC, any self-regulatory organization or other governmental
agency in connection with any such Registration Statement.  The Holders shall
have the right to request that the Company modify any information contained in
such Registration Statement, amendment and supplement thereto pertaining to the
Holders, and the Company shall use its reasonable efforts to comply with such
request.

 

(c)                                  After the filing of the Registration
Statement, the Company shall (i) cause the related prospectus to be supplemented
by any required prospectus supplement and, as so supplemented, to be filed
pursuant to Rule 424 under the Securities Act; (ii) comply with the provisions
of the Securities Act applicable to the Company with respect to the disposition
of all Registrable Securities covered by such Registration Statement during the
applicable period in accordance with the intended methods of disposition by the
Holders thereof set forth in such Registration Statement or supplement to such

 

12

--------------------------------------------------------------------------------


 

prospectus; and (iii) promptly notify the Holders of any stop order issued or
threatened by the SEC or any state securities commission with respect thereto
and take all reasonable actions required to prevent the entry of such stop order
or to remove it if entered.

 

(d)                                 The Company shall use its reasonable efforts
to (i) register or qualify the Registrable Securities covered by such
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders reasonably (in light of the
Holders’ intended plan of distribution) requests, and continue such registration
or qualification in effect in such jurisdiction for the shortest of (A) as long
as permissible pursuant to the laws of such jurisdiction, (B) as long as the
Holders request or (C) until all of the Holders’ Registrable Securities are sold
and (ii) cause such Registrable Securities to be registered with or approved by
such other governmental agencies or authorities as may be necessary by virtue of
the business and operations of the Company and do any and all other acts and
things that may be reasonably necessary or advisable to enable the Holders to
consummate the disposition of its Registrable Securities; provided that the
Company shall not be required to (x) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 2.5(d), (y) subject itself to taxation in any such jurisdiction or
(z) consent to general service of process in any such jurisdiction.

 

(e)                                  The Company shall promptly notify each
seller of Registrable Securities covered by such Registration Statement and the
lead managing underwriter (i) upon the discovery that, or upon the occurrence of
an event as a result of which, the preparation of a supplement or amendment to a
prospectus is required so that, as thereafter delivered to the purchasers of the
relevant Registrable Securities, such prospectus will not include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements in light of the circumstances under which they were
made not misleading, and the Company shall promptly prepare and make available
to the Holders listed as selling security holders in such prospectus and file
with the SEC any such supplement or amendment; (ii) of any request by the SEC
for amendments or supplements to a Registration Statement or related prospectus
covering Registrable Securities or for additional information relating thereto;
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of a Registration Statement covering the Registrable Securities; or (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale in any jurisdiction, or the
initiation of any proceeding for such purpose.

 

(f)                                   The Company shall have the right, after
consultation with the Holders of a majority of the Registrable Securities
initially requested to be included in such Public Offering, to select an
underwriter or underwriters in connection with any Public Offering resulting
from the exercise of a Demand Registration or a Shelf Registration, such
underwriter to be an international top-tier firm.  In connection with any Public
Offering, the Company and the selling stockholders shall enter into customary
agreements (including an underwriting agreement in customary form) and take all
other actions as are reasonably required in order to expedite or facilitate the
disposition of such Registrable Securities in any such Public Offering.

 

(g)                                  Upon execution of customary confidentiality
agreements in form and substance reasonably satisfactory to the Board, the
Company shall make available for inspection by the selling Holders and any
underwriter participating in any disposition pursuant to a

 

13

--------------------------------------------------------------------------------


 

Registration Statement being filed by the Company pursuant to this Section 2.5
and any attorney, accountant or other professional retained by the selling
Holders or any underwriter (collectively, the “Inspectors”), all financial and
other records, pertinent corporate documents and documents relating to the
business of the Company (collectively, the “Records”) as shall be reasonably
necessary or desirable to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any Inspectors in connection with
such Registration Statement; provided that the selling Holders shall, and shall
use reasonable efforts to cause each such underwriter, attorney, accountant or
other professional to minimize the disruption to the Company’s business in
connection with the foregoing.

 

(h)                                 The Company shall furnish to each Holder of
Registrable Securities included in such Registration Statement and to each such
underwriter, if any, a signed counterpart, addressed to such Holder or such
underwriter, of (i) an opinion or opinions of counsel to the Company and (ii) a
comfort letter or comfort letters from the Company’s independent public
accountants, each in customary form and covering such matters of the kind
customarily covered by opinions or comfort letters, as the case may be, as the
Holders or the lead managing underwriter therefor reasonably requests.

 

(i)                                     The Company shall otherwise use
reasonable efforts to comply with all applicable rules and regulations of the
SEC, and make available to its security holders, as soon as reasonably
practicable after the effective date of the Registration Statement, an earnings
statement or such other document that shall satisfy the provisions of
Section 11(a) of the Securities Act and the requirements of Rule 158 thereunder.

 

(j)                                    The Company may require the Holders
promptly to furnish in writing to the Company such information regarding the
distribution of the Registrable Securities as the Company may from time to time
reasonably request and such other information as may be reasonably required in
connection with a registration.

 

(k)                                 Each Holder agrees that upon receipt of any
notice from the Company of the occurrence of any event of the kind described in
Section 2.5(e), such Holder shall forthwith discontinue dispositions of
Registrable Securities pursuant to the Registration Statement (including any
Shelf Registration) covering such Registrable Securities until such Holder’s
receipt of (i) copies of the supplemented or amended prospectus from the Company
or (ii) further notice from the Company that distribution can proceed without an
amended or supplemented prospectus, and, in the circumstances described in
clause (i), if so directed by the Company each Holder shall deliver to the
Company all copies, other than any permanent file copies then in such Holder’s
possession, of the most recent prospectus covering such Registrable Securities
at the time of receipt of such notice.  If the Company shall give such a notice,
the Company shall extend the period during which such registration statement
shall be maintained effective (including the period referred to in
Section 2.5(a)) by the number of days in the period from and including the date
of the giving of notice pursuant to Section 2.5(e) to the date when the Company
shall (x) make available to the selling Holders a prospectus supplemented or
amended to conform with the requirements of Section 2.5(e) or (y) deliver to
each Holder the notice described in clause (ii).

 

14

--------------------------------------------------------------------------------


 

(l)                                     The Company shall use its reasonable
efforts to list all Registrable Securities of any class or series covered by a
Registration Statement on any national securities exchange on which any of the
securities of such class or series are then listed or traded.

 

(m)                             The Company shall use its reasonable efforts to
have appropriate officers of the Company (i) upon reasonable request and at
reasonable times, prepare and make presentations at any “road shows” and before
analysts and rating agencies; (ii) take other actions to obtain ratings for any
Registrable Securities; and (iii) otherwise use their reasonable efforts to
cooperate as requested by the underwriters in the offering, marketing or selling
of the Registrable Securities.

 

(n)                                 The Company shall promptly, following its
actual knowledge thereof, notify Holders (i) when a prospectus, any prospectus
supplement, a Registration Statement or a post-effective amendment to a
Registration Statement has been filed with the SEC and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the SEC or any other federal or state
governmental authority for amendments or supplements to a Registration
Statement, a related prospectus (including a Free Writing Prospectus) or for any
other additional information; or (iii) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any proceedings for such
purpose.

 

(o)                                 The Company shall reasonably cooperate with
the Holders and each underwriter participating in the disposition of such
Registrable Securities and their respective counsel in connection with any
filings required to be made by FINRA.

 

(p)                                 The Company shall take all other steps
reasonably necessary to effect the registration of the Registrable Securities
and reasonably cooperate with the Holders to facilitate the disposition of its
Registrable Securities.

 

(q)                                 The Company shall, within the deadlines
specified by the Securities Act, make all required filings of all prospectuses
(including any Free Writing Prospectus) with the SEC and make all required
filing fee payments in respect of any Registration Statement or related
prospectus used under this Agreement (and any offering covered hereby).

 

(r)                                    The Company shall, if such registration
is pursuant to a Registration Statement on Form S-3 or any similar short-form
registration, include in such Registration Statement such additional information
for marketing purposes as the managing underwriter reasonably requests.

 

2.6                               Indemnification.

 

(a)                                 Indemnification by the Company.  The Company
agrees to indemnify and hold harmless (i) each Holder; (ii) each Person, if any,
who controls each Holder within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act (collectively, “Holder Parties”); and
(iii) the respective officers, directors, employees and agents of each of the
Persons specified in clauses (i) and (ii), and from and against any and all
losses, claims, damages, liabilities and expenses (including reasonable expenses
of investigation and reasonable attorneys’ fees and expenses) (“Damages”) caused
by or relating to any

 

15

--------------------------------------------------------------------------------


 

untrue statement or allegedly untrue statement of a material fact contained in
any Registration Statement or prospectus relating to the Registrable Securities
(as amended or supplemented if the Company shall have furnished any amendments
or supplements thereto) or any preliminary prospectus or Free Writing Prospectus
relating to the Registrable Securities, or caused by or relating to any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading; provided,
however, that the Company shall not be liable to any Holder for any Damages that
are caused by or related to any such untrue statement or omission or alleged
untrue statement or omission so made based upon information furnished in writing
to the Company by or on behalf of the Holders expressly for use therein.

 

(b)                                 Indemnification by the Holders.  Each
Holder, severally and not jointly, agrees to indemnify and hold harmless (i) the
Company; (ii) each Person, if any, who controls the Company within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act;
and (iii) the respective officers, directors, employees and agents of each of
the Persons specified in clauses (i) through (ii) from and against all Damages
to the same extent as the foregoing indemnity from the Company to such Holder,
but only with respect to information furnished in writing by or on behalf of
such Holder expressly for use in any Registration Statement or prospectus
relating to the Registrable Securities, or any amendment or supplement thereto,
or any preliminary prospectus or Free Writing Prospectus relating to the
Registrable Securities.  Each Holder also agrees to indemnify and hold harmless
any underwriters of the Registrable Securities, their respective officers and
directors and each Person who controls any underwriter within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act on
substantially the same basis as that of the indemnification of the Company.  No
Holder shall be liable under this Section 2.6(b) for any Damages in excess of
the net proceeds received by such Holder in the sale of its Registrable
Securities to which such Damages relate.

 

(c)                                  Conduct of Indemnification Proceedings.  If
any proceeding (including any investigation by any governmental authority) shall
be instituted involving any Person in respect of which indemnity may be sought
pursuant to this Section 2.6, such Person (an “Indemnified Party”) shall
promptly notify the Person against whom such indemnity may be sought (the
“Indemnifying Party”) in writing and the Indemnifying Party shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Party, and shall assume the payment of all reasonable fees and
expenses; provided that the failure of any Indemnified Party to notify the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure to notify.  In any such proceeding, any Indemnified
Party shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party unless (i) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
retention of such counsel or (ii) in the reasonable judgment of such Indemnified
Party, representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them.  It is understood
that in connection with any proceeding or related proceedings in the same
jurisdiction, the Indemnifying Party shall not be liable for the fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) at any time for all such Indemnified Parties, and that all such fees
and expenses shall be reimbursed promptly after receipt of an invoice setting
forth such fees and expenses in reasonable detail.  The

 

16

--------------------------------------------------------------------------------


 

Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent, or if
there is a final judgment for the plaintiff, the Indemnifying Party shall
indemnify and hold harmless each Indemnified Party from and against any Damages
(to the extent obligated herein) by reason of such settlement or judgment. 
Without the prior written consent of each affected Indemnified Party, no
Indemnifying Party shall effect any settlement of any pending or threatened
proceeding in respect of which such Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability arising out of such proceeding.

 

(d)                                 Contribution.

 

(i)                                     If the indemnification provided for in
Section 2.6(a) or Section 2.6(b) is unavailable to the Indemnified Parties or
insufficient in respect of any Damages, then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Damages in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
the Indemnified Parties in connection with such actions that resulted in such
Damages, as well as any other relevant equitable considerations.  The relative
fault of such Indemnifying Party and the Indemnified Parties shall be determined
by reference to, among other things, whether any action in question, including
any untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact has been made by, or relates to
information supplied by, such Indemnifying Party or the Indemnified Parties and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such action.  If however, the allocation in the first
sentence of this Section 2.6(d) is not permitted by applicable law, then each
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Party in such proportion as is appropriate to reflect not only such
relative faults, but also the relative benefits of the Indemnifying Party and
the Indemnified Party, as well as any other relevant equitable considerations.

 

(ii)                                  The Parties agree that it would not be
just and equitable if contribution pursuant to this Section 2.6(d) were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in the immediately
preceding paragraph.  The amount paid or payable by a party as a result of the
Damages referred to in the preceding paragraph shall be deemed to include,
subject to the limitations set forth in Section 2.6(a) and Section 2.6(b), any
legal or other expenses reasonably incurred by a party in connection with
investigating or defending any such action or claim.  Notwithstanding the
provisions of this Section 2.6(d), a Holder shall not be required to contribute
any amount in excess of the net proceeds (after deducting the underwriters’
discounts and commissions) received by such Holder in the offering.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

(e)                                  Other Indemnification.  Indemnification
similar to that specified herein (with appropriate modifications) shall be given
by the Company and the Holders with respect to any required registration or
other qualification of securities under any federal or state law or regulation
or governmental authority other than the Securities Act.

 

17

--------------------------------------------------------------------------------


 

2.7                               Participation in Public Offering.

 

The Holders may not participate in any Public Offering hereunder unless such
Holders (i) agree to sell their Registrable Securities on the basis provided in
any underwriting arrangements approved by the Persons entitled hereunder to
approve such arrangements and (ii) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
reasonably requested to be executed in connection therewith, and provides such
other information to the Company or the underwriters as may be reasonably
requested.

 

2.8                               Cooperation by the Company.

 

The Company shall use reasonable efforts to timely file the reports required to
be filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder, and to take such further action as
the Holders may reasonably request, all to the extent required from time to time
to enable the Holders to sell Registrable Securities pursuant to Rule 144.

 

2.9                               Transfer of Registration Rights.

 

None of the rights granted to a Holder under this Article 2 shall be
transferable or assignable by such Holder to any Person acquiring Common Stock
in any Public Offering or any other registered offering or other transaction
pursuant to a prospectus that is a part of a Registration Statement or pursuant
to Rule 144.  The rights of a Holder hereunder may be transferred or assigned in
connection with a transfer of Registrable Securities to (i) any Affiliate of
such Holder or (ii) any Person other than a Holder if at least 5% of the Common
Stock is being transferred to such Person in a single transaction or a series of
related transactions; provided that such Person shall not have the right to
transfer or assign any rights hereunder in connection with any subsequent
transfer or transfers of any Registrable Securities to any Person other than a
Holder.  Notwithstanding the foregoing, such rights may only be transferred or
assigned if all of the following additional conditions are satisfied: (x) such
transfer or assignment is effected in accordance with applicable securities
laws; (y) the Company is given written notice by such Holder of such transfer or
assignment, stating the name and address of the transferee or assignee and
identifying the amount of Registrable Securities with respect to which such
rights are being transferred or assigned; and (z) such transferee or assignee
executes and delivers to the Company an agreement to be bound by this Agreement
in the form of Exhibit A.

 

2.10                        Limitations on Subsequent Registration Rights.

 

The Company agrees that it shall not enter into any agreement with any holder or
prospective holder of any Common Stock (i) that would allow such holder or
prospective holder to include such securities in any Demand Registration,
Piggyback Registration or Shelf Registration unless, under the terms of such
agreement, such holder or prospective holder may include such securities in any
such registration only to the extent that their inclusion would not reduce the
amount of the Registrable Securities of the Holders included therein or (ii) on
terms otherwise more favorable in the aggregate than this Agreement.  The
Company also represents and warrants to the Holders that it has not previously
entered into any agreement with respect to any of its securities granting any
registration rights to any Person with respect to Common Stock.

 

18

--------------------------------------------------------------------------------


 

2.11                        Free Writing Prospectuses.

 

Except for a prospectus relating to Registrable Securities included in a
Registration Statement, an “issuer free writing prospectus” (as defined in
Rule 433 under the Securities Act) or other materials prepared by the Company,
each Holder represents and agrees that it (i) shall not make any offer relating
to the Registrable Securities that would constitute an issuer free writing
prospectus or that would otherwise constitute a Free Writing Prospectus and
(ii) has not distributed and will not distribute any written materials in
connection with the offer or sale pursuant to a Registration Statement of
Registrable Securities without the prior written consent of the Company and, in
connection with any Public Offering, the underwriters.

 

2.12                        Information from the Holders; Obligations of the
Holders.

 

(a)                                 Each Holder shall (i) furnish to the Company
in writing such information with respect to such Holder, its ownership of Common
Stock and the intended method of disposition of its Registrable Securities as
the Company may reasonably request or as may be required by law or regulations
for use in connection with any related Registration Statement or prospectus (or
amendment or supplement thereto) and all information required to be disclosed in
order to make the information previously furnished to the Company by such Holder
not contain a material misstatement of fact or necessary to cause such
Registration Statement or prospectus (or amendment or supplement thereto) not to
omit a material fact with respect to such Holder necessary in order to make the
statements therein not misleading and (ii) comply with the Securities Act and
the Exchange Act and all applicable state securities laws and comply with all
applicable regulations in connection with the registration and the disposition
of Registrable Securities.

 

(b)                                 Each Holder shall promptly (i) following its
actual knowledge thereof, notify the Company of the occurrence of any event that
makes any statement made in a Registration Statement, prospectus, issuer free
writing prospectus or other Free Writing Prospectus regarding such Holder untrue
in any material respect or that requires the making of any changes in a
Registration Statement, Prospectus or Free Writing Prospectus so that, in such
regard, it shall not contain any untrue statement of a material fact or omit any
material fact required to be stated therein or necessary to make the statements
not misleading and (ii) provide the Company with such information as may be
required to enable the Company to prepare a supplement or post-effective
amendment to any such Registration Statement or a supplement to such prospectus
or Free Writing Prospectus.

 

(c)                                  Each Holder shall use reasonable efforts to
cooperate with the Company in preparing the applicable Registration Statement
and any related prospectus.

 

(d)                                 Each Holder agrees that it shall not be
entitled to sell any Registrable Securities pursuant to a Registration Statement
or to receive a prospectus relating thereto unless such Holder has furnished the
Company with all information required to be included in such Registration
Statement by applicable securities laws in connection with the disposition of
such Registrable Securities as reasonably requested by the Company.

 

19

--------------------------------------------------------------------------------


 

3.                                      TERMINATION.

 

This Agreement shall automatically terminate when there shall no longer be any
Registrable Securities outstanding; provided, however, that Section 2.6,
Section 4.1, Section 4.2, and Section 4.4 through Section 4.11 shall survive
termination.

 

4.                                      MISCELLANEOUS

 

4.1                               Successors and Assigns.

 

(a)                                 This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, successors,
legal representatives and permitted assigns.

 

(b)                                 Subject to Section 2.9, neither this
Agreement nor any right, remedy, obligation or liability arising hereunder or by
reason hereof shall be assignable by any Party.

 

(c)                                  Nothing in this Agreement, expressed or
implied, is intended to confer on any Person other than the parties hereto, and
their respective heirs, successors, legal representatives and permitted assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

4.2                               Notices.

 

All notices, requests and other communications to any Party shall be in writing
(including facsimile or electronic transmission) and shall be given

 

if to the Company to:

 

WillScot Corporation

901 S. Bond Street, Suite 600

Baltimore, MD 21231

Attention: Bradley Bacon, General Counsel & Corporate Secretary

Phone: (410) 931-6150

E-mail: Bradley.bacon@willscot.com

 

with copies to:

 

Allen & Overy LLP

1221 Avenue of the Americas

New York, NY 10020

Attention: William Schwitter

Email: william.schwitter@allenovery.com

 

and

 

Winston & Strawn LLP

200 Park Avenue

New York, NY 10166

Attention: Joel L. Rubinstein

Email: jrubinstein@winston.com

 

20

--------------------------------------------------------------------------------


 

Facsimile: (212) 294-4700

 

if to TDR to:

 

TDR Capital II Holdings L.P., acting by its manager

20 Bentinck Street

London, W1U 2EU

United Kingdom

Attention: General Counsel & Managers

Email: notifications@tdrcapital.com

 

with a copy to:

 

Allen & Overy LLP

1221 Avenue of the Americas

New York, NY 10020

Attention: William Schwitter

Email: william.schwitter@allenovery.com

 

with a copy to:

 

Kirkland & Ellis International LLP

30 St Mary Axe

London EC3A 8AF, United Kingdom

Attention: William R. Burke

Email: William.burke@kirkland.com

Facsimile: 44 20 7469 2001

 

if to an Investor, to such Investor’s address, facsimile number or electronic
mail address as shown on Exhibit B hereto, as may be updated in accordance with
the provisions hereof, with a copy to:

 

Winston & Strawn LLP

200 Park Avenue

New York, NY 10166

Attention: Joel L. Rubinstein

Email: jrubinstein@winston.com

Facsimile: (212) 294-4700

 

or such other address, facsimile number or electronic mail address as such Party
may hereafter specify for the purpose by notice to the other Parties.  All
notices, requests and other communications shall be deemed received on the date
of receipt by the recipient thereof if received prior to 5:00 p.m. in the place
of receipt and such day is a Business Day in the place of receipt.  Otherwise,
any such notice, request or communication shall be deemed not to have been
received until the next succeeding Business Day in the place of receipt.

 

21

--------------------------------------------------------------------------------


 

4.3                               Amendments and Waivers.

 

Any provision of this Agreement may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed, in the case of an amendment, by
each Party, or in the case of a waiver, by the Party against whom the waiver is
to be effective.  No failure or delay by any Party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

4.4                               Governing Law.

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware, without regard to principles of choice of law or
conflicts of law to the extent that such principles would result in the
application of the laws of another jurisdiction.

 

4.5                               Jurisdiction.

 

The Parties hereby agree that any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement or the transactions contemplated hereby shall be brought in the
Court of Chancery in the State of Delaware or the United States District Court
for the State of Delaware, so long as one of such courts shall have subject
matter jurisdiction over such suit, action or proceeding, and that any cause of
action arising out of this Agreement shall be deemed to have arisen from a
transaction of business in the State of Delaware, and each of the parties hereby
irrevocably consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  Process in
any such suit, action or proceeding may be served on any Party anywhere in the
world, whether within or without the jurisdiction of any such court.  Without
limiting the foregoing, each Party agrees that service of process on such Party
as provided in Section 4.2 shall be deemed effective service of process on such
Party.

 

4.6                               Waiver of Jury Trial.

 

EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

4.7                               Specific Enforcement.

 

Each Party acknowledges that the remedies at law for a breach or threatened
breach of this Agreement would be inadequate and, in recognition of this fact,
any Party, without posting any bond, and in addition to all other remedies that
may be available, shall be entitled to obtain equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available.

 

22

--------------------------------------------------------------------------------


 

4.8                               Counterparts; Effectiveness; Third-party
Beneficiaries.

 

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  This Agreement shall become effective when each
initial party hereto shall have received a counterpart hereof signed by all of
the other initial parties hereto.  Until and unless each initial party has
received a counterpart hereof signed by the other initial parties hereto, this
Agreement shall have no effect and no Party shall have any right or obligation
hereunder (whether by virtue of any other oral or written agreement or other
communication).  No provision of this Agreement is intended to confer any
rights, benefits, remedies, obligations or liabilities hereunder upon any Person
other than the Parties and their respective successors and assigns.

 

4.9                               Entire Agreement.

 

This Agreement, together with the Schedules and Exhibits hereto and any
documents, instruments and writings that are delivered pursuant hereto,
constitutes the entire agreement among the Parties with respect to the subject
matter of this Agreement and supersedes all prior agreements and understandings,
both oral and written, among the Parties with respect to the subject matter of
this Agreement.

 

4.10                        Severability.

 

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party.  Upon such a determination, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner so that the
transactions contemplated hereby are consummated as originally contemplated to
the fullest extent possible.

 

4.11                        Sophisticated Parties; Advice of Counsel.

 

Each of the Parties specifically acknowledges that (a) it is a knowledgeable,
informed, sophisticated Person capable of understanding and evaluating the
provisions set forth in this Agreement and (b) it has been fully advised and
represented by legal counsel of its own independent selection and has relied
wholly upon its independent judgment and the advice of such counsel in
negotiating and entering into this Agreement.

 

[Signature page follows]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Registration Rights Agreement as of the date set forth above.

 

 

 

WILLSCOT CORPORATION

 

 

 

 

 

By:

/s/ Jeff Sagansky

 

 

Name: Jeff Sagansky

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

INVESTORS:

 

 

 

SAPPHIRE HOLDINGS S.À R.L.

 

 

 

By:

/s/ Jan Willem Overheul

 

 

Name: Jan Willem Overheul

 

 

Title: B Manager

 

 

 

 

ALEGECO/SCOTSMAN HOLDINGS S.À R.L.

 

 

 

By:

/s/ Azuwuike Ndukwu

 

 

Name: Azuwuike Ndukwu

 

 

Title: Manager Class A

 

 

 

 

 

 

 

DOUBLE EAGLE ACQUISITION LLC

 

 

 

By:

/s/ Jeff Sagansky

 

 

Name: Jeff Sagansky

 

 

Title: Managing Member

 

 

 

 

 

 

 

/s/ Harry E. Sloan

 

Harry E. Sloan

 

 

 

 

 

/s/ Jeff Sagansky

 

Jeff Sagansky

 

 

 

 

 

/s/ Dennis A. Miller

 

Dennis A. Miller

 

 

 

 

 

/s/ James M. McNamara

 

James M. McNamara

 

[Amended and Restated Registration Rights Agreement Signature Page]

 

--------------------------------------------------------------------------------


 

 

/s/ Fredric D. Rosen

 

Fredric D. Rosen

 

 

 

 

 

SARA L. ROSEN TRUST

 

 

 

 

 

By:

/s/ Fredric D. Rosen

 

 

Name: Fredric D. Rosen

 

 

Title: Trustee

 

 

 

 

 

 

 

SAMUEL N. ROSEN 2015 TRUST

 

 

 

 

 

By:

/s/ Fredric D. Rosen

 

 

Name: Fredric D. Rosen

 

 

Title: Trustee

 

[Amended and Restated Registration Rights Agreement Signature Page]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

JOINDER AGREEMENT

 

This JOINDER (this “Joinder”) to the Amended and Restated Registration Rights
Agreement, dated as of [·], by and among WillScot Corporation (the “Company”),
Sapphire Holding S.à r.1., a Luxembourg, and the other parties identified
therein (as the same has been and may be amended, supplemented or modified from
time to time, the “Registration Rights Agreement”), is made and entered into as
of [·] (the “Joinder Date”) by and between the Company and [·] (the “New
Stockholder”).

 

WHEREAS, pursuant to Section 2.9 of the Registration Rights Agreement, the
Company desires to admit the New Stockholder under the Registration Rights
Agreement;

 

WHEREAS, pursuant to Section 2.9 of the Registration Rights Agreement, the New
Stockholder desires to acknowledge that, upon execution of this Joinder and
effective as of the Joinder Date, such New Stockholder shall be party to, and
bound by all of the terms of, the Registration Rights Agreement; and

 

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and other good and valuable consideration, the receipt of which is
hereby acknowledged, intending to be legally bound hereby, the parties to this
Joinder agree as follows:

 

1.                                      Definitions.  Capitalized terms used
herein but not otherwise defined herein shall have the respective meanings set
forth in the Registration Rights Agreement.

 

2.                                      Agreement to be Bound.  The New
Stockholder hereby (a) acknowledges that it has received and reviewed a complete
copy of the Registration Rights Agreement and (b) agrees that upon execution of
this Joinder, the New Stockholder shall become a party to the Registration
Rights Agreement and shall be fully bound by, and subject to, all of the
applicable terms, conditions, representations and warranties and other
provisions of the Registration Rights Agreement with all attendant rights,
benefits, duties, restrictions and obligations stated therein as though an
original party.

 

3.                                      Notices.  Concurrently with the
execution of this Joinder, New Stockholder has delivered to the Company contact
information for the purpose of notifying such New Stockholder in accordance with
Section 4.2 of the Registration Rights Agreement.

 

4.                                      Effectiveness.  This Joinder shall take
effect and shall become a part of the Registration Rights Agreement as of the
Joinder Date immediately upon the execution hereof.

 

5.                                      Counterparts.  This Joinder may be
executed in two or more counterparts, each of which shall be deemed an original,
but both of which together shall constitute one and the same instrument.

 

6.                                      Governing Law.  This Joinder shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to principles of choice of law or conflicts of law to
the extent that such principles would result in the application of the laws of
another jurisdiction.

 

7.                                      Headings.  The headings contained in
this Joinder are for purposes of convenience only and shall not affect the
meaning or interpretation of this Joinder.

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Registration Rights Agreement as of the date set forth above.

 

 

 

WILLSCOT CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NEW STOCKHOLDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT B

INVESTORS

 

Name

 

Address, Fax Number
or Email for Notices

 

 

 

Double Eagle Acquisition LLC

 

 

 

 

 

Harry E. Sloan

 

 

 

 

 

Jeff Sagansky

 

 

 

 

 

Dennis A. Miller

 

 

 

 

 

James M. McNamara

 

 

 

 

 

Fredric D. Rosen

 

 

 

 

 

Sara L. Rosen Trust

 

 

 

 

 

Samuel N. Rosen 2015 Trust

 

 

 

B-1

--------------------------------------------------------------------------------